Title: To Thomas Jefferson from Adam Hodgson, 13 September 1824
From: Hodgson, Adam
To: Jefferson, Thomas

My dear SirLiverpool
13 Sepr 1824.I cannot hope that you will in the slightest degree remember me, but recollecting with lively sentiment of pleasure your kind attention to me, when I had the gratification of spending a day at Monticello in the summer of 1820, I take the liberty of requesting your acceptance of Two Vols of “Letters from North America” which I have been induced (though reluctantly) to publish, by circumstances stated in the Preface—I am very Conscious of their  pretensions, but I hope they will have no tendency at all events, to encrease those unhappy prejudices, which have too long prevailed on both sides of the Water, & which are in a great measure to be attributed to the unprincipled proceedings of English Travellers & Journalists—You wil observe—if you ever happen to cast yr eye over these Volumes, that I have suppressed the particulars of my very interesting conversation with you. If I had had time, after I was compelled to entertain the idea of publication, I might perhaps have solicited yr. permission to publish part of it at least. It related to  the conduct of the British Govt towards America. & the sentiments of yourself & the other Presidents towards Gr. Britain during yr respective Administrations & the degree of misconception which had existed in the British Cabinet on the subject.I often think with great interest of the College which was springing up under yr auspices & within sight of yr House  .  A few days since a Gentleman who was considering an offer made to him of the Greek Professorship called to ask me a little about the situation & yesterday he returned to tell me that he had decided to go.I sincerely hope that you will see Mr Stanley while in your Country. There are very few young statesmen in this Country, from whom more is expected— & visiting the U.S. as he does with an enlarged, liberal & well furnished mind, & an earnest desire to profit by the advantages he wil derive from a near inspection of the results of your fine Institutions, I think we are justified in Anticipating from his visit—not only the dispersion of much of the prejudice against America which has so long disgraced large classes of my Country men, but Comprehension & enlightend Views on the subject of Legislation, what wil be invaluable to him in his futures career as a British Senator—In an old Country like ours it is difficult for all & particularly for those who are nurtured amidst the prejudices of hereditary lands, to see the defects of our Institutions; to be placed at a distance from them, with the opportunity of contrasting them with others which may be see from that particular blemishes which impair the beauty. & utility of our own.If I did not feel certain that Mr Randolph would not remember me in the slightest degree I could request you to be so kind as to present my best respects to him & I remain, my dear sirVery Respy & faithfully Yr obednt  hblServ.Adam Hodgson